Title: To Thomas Jefferson from Nathaniel Cutting, 3 October 1800
From: Cutting, Nathaniel
To: Jefferson, Thomas


Paris, 3 Oct. 1800. He has not written since his letter of 27 Aug. 1798 by Dr. Logan, in part because he felt isolated by the trend of politics in the United States, which is now taking a more favorable turn. Although the American commissioners were not the best suited individuals to make progress in relations with France, they have negotiated an agreement and it seems probable that they will improve American impressions of France. An amicable relationship between the two countries is of primary importance. It will bring the disadvantage of worsened relations with Britain, which “with its usual arrogance” may interfere with trade, drawing the United States into a war that it has so far managed to avoid. It is too early to know if a breach with Great Britain “might not eventually prove advantageous to our rising Empire.” The British government has acquired too much influence in the United States, so “perhaps it might be good policy even to seek a cause of rupture if none presented of itself.” Cutting’s views have of course ostracized him with those who have held power in the U.S., and it came as no surprise when Timothy Pickering dismissed him from his position as consul. He would  have considered it “a disgraceful burthen” to stay in the office under a secretary of state “of so contemptible a spirit and such prostituted abilities.” President Adams deserves praise for removing from his cabinet a man of Pickering’s “imperious, perverse temper, and political cunning.” True republicanism is poorly understood in the Republic of France, the latest government being a despotism, although it may bring about political order by controlling “the inordinate rage of contending Factions.” France has been fortunate both at home and abroad in the last year, with the peace now pending in Europe promising security for a long time to come. The “military Genius of Bonaparte” is more than a match for the English, who seek inclusion in the peace negotiations but will be hurt for having taken Malta, which is important to French trade in the Mediterranean. France has never been stronger, and if the war continues it is likely that the northern maritime powers will form a league of armed neutrality, which Cutting hopes the United States will join. Only that association and a revitalization of French naval power can guarantee the rights of neutral commerce, for British arrogance and defiance of law “put Algerine Marauders to the blush!”
